Application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (debate)
(EL) On the agenda for discussion, we have the report given by Csaba Öry on behalf of the Committee on Employment and Social Affairs, concerning the application of social security schemes to wage-earners, non-earners and members of their families moving within the Community - C6-0104/2007 -.
Member of the Commission. - (EL) Madam President, honourable members of the European Parliament, the document submitted to you today is the latest Regulation amending Regulation 1408/71. This is the well-known Regulation on the coordination of social security schemes. For more than 30 years, this Regulation has formed the basis for coordinating the national social security schemes. In recent years, an effort has been initiated to update and simplify this Regulation and the Regulation implementing it. Parliament has already approved the new Regulation 883/2004, and the remaining instruments which are required for its implementation are already under negotiation. These are the implementing Regulation and the text of the Annexes. Pending the entry into force of these new legislative instruments, it is necessary to update the validity of Regulation 1408/71. This new technical update is therefore submitted to you. It applies only to the text of the Annexes to the Regulation, and aims to take account of the changes made to the national legislations.
It is important that this text should be approved without delay, so that Regulation 1408/71 can be updated, ensuring legal certainty and observance of citizens' rights.
I would particularly like to thank the rapporteur Mr Őry for the cooperation between our two institutions. As he clearly stated in his report, a vote on this act on first reading will make it possible to adopt it without delay. In this spirit, the amendments have been drawn up, including the technical changes made by the Council. On the other hand, he has not included, at this stage, the discussions which can more fruitfully be held in the context of examining the implementing Regulation, for which the rapporteur is Mrs Lambert, or the text of the Annexes, especially Annex 11, for which the rapporteur is Mrs Bozkurt.
There are some who would like to seize the opportunity given by this report, to address wider issues - for example, trans-border health services. Despite the obvious concern about these issues, I do not think it is advisable to examine them within the scope of the present technical update. A limited but pragmatic approach to the technical update is a better safeguard for citizens' rights. I would particularly like to thank Mr Őry for this.
The Commission is in favour of amendments 1 to 6, 9 and 11, which bring the original text into line with the Council's general orientation, and in favour of amendments 7 and 8, which regulate a particular difficulty which arose recently in a Member State, the Netherlands, after the health insurance reform came into effect. On the other hand, the Commission is not in favour of amendment 10. The imprecise drafting of this amendment does not allow proper management of the specific situations which it aims to regulate. The amendment calls into question the rules of priority in the field of family benefits. Such an amendment would have legal and economic consequences far beyond the Member State concerned.
Thank you for your attention, and once again I congratulate the rapporteur on his contribution and his excellent cooperation.
rapporteur. - (HU) Madam President, Commissioner, allow me to say a few words about the legislation before us and its significance, before I move on to the smaller matters surrounding the proposed amendments.
As the Commissioner said, it is true that this is very old legislation. It was born in 1971 and has traditionally played a prominent role ever since, as a secondary regulatory instrument for the fundamental right of freedom of employment within the Union. It cannot be denied that the right of free movement of labour recorded in the Treaty would be worth very little in itself if citizens looking for work in other Member States could not have access to the social security systems, or if the portability of rights could not be ensured.
In connection with movement within the Union, workers who take significant risks must not suffer any disadvantage with regard to social security and fundamental social rights. Only then can free movement of labour play an important role in equalising the Union's labour markets, which the Union's economy needs.
On the other hand, we should also see and note that Regulation 1408, which we are now discussing, can only fulfil its function if we continuously harmonise it with national legislation. However, questions on social policy, employment and movement of labour basically belong to and affect national competences. This is why it has been, and is, necessary to constantly amend and supplement the legislation from one year to the next.
This is crucial legislation, since it looks as though we are just agreeing on different wording, but in fact this affects people, people's destinies and people's everyday problems. Therefore, as legislators, it is still our duty, even if we know that this text will only be in force for a very short time because, as the Commissioner has already mentioned the new Regulation and the new Directive already exist. They have already been born.
Until we produce the implementing regulation, the interests of legal security require that we continuously update and adjust the wording to changes in the national legislation. A good example of this is the first proposed amendment, where in Hungarian law the concept of 'close dependant' was amended in the Civil Code, and now an opportunity has opened up for us to adjust the European wording to this.
However, this also related to the proposed amendments affecting the Netherlands, where likewise it very clearly concerns people's destinies, and where there is doubt regarding entitlement to various social benefits for the families of soldiers serving abroad. This is clearly unacceptable and must be added.
We did, however, find a solution to this problem during the Commission's work, by accepting the verbal proposal by the Council and incorporating it into the text. There is therefore no problem here, as I feel that the tenth proposed amendment mentioned has also borne a reassuring solution, since the Dutch government has undertaken to notify the relevant citizens in a clarifying circular, so there is now no need for this proposed amendment to be adopted by the Parliament.
There was, however, a need for cooperation, so I would like to thank the participants, my fellow Members who submitted amendments, the Council and the Commission. Thank you very much for the floor, Mr President.
on behalf of the PPE-DE Group. - (NL) Mr President, as Mr Őry has just said, mobility in the employment market is of the utmost importance. In fact, the coordination regulation we are discussing today brings the adjustments to the laws of the Member States into line every year.
The Member States should actually have to test every law or every amendment to social security or tax law to check whether it is also Europe-proof. Then there would not be too many problems. With a clear result, it would not be necessary to make adjustments later on.
Together with Mr Őry, I have tabled a number of amendments and I think really that Members should each look at their own Member States when the time comes for the annual adjustment to see whether everything proposed in the administrative consultation has in fact been brought into line with the real situation in Europe.
We have tabled two or three amendments. The first two, Amendments 7 and 8, relate to health insurance for members of the families of military personnel resident in Belgium or Germany. Dutch military personnel are not covered by the Health Care Insurance Act and so members of their families could not be insured either and therefore had to join a scheme that became more and more expensive. The Dutch Government has written to the House asking the European Parliament to adopt the amendments, because that is the quickest solution.
The third amendment - Amendment 10 - concerns the Dutch law on child care. A family that lived in the Netherlands and worked on the other side of the border was not entitled to a child care allowance. That has also now been resolved by a change in the law.
That means that, through our perseverance, we have achieved quite a number of things for many people. I am also grateful to my colleagues for not allowing themselves to be deterred by all the second reading arguments, but backing us up so that we have been able to achieve a great deal.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, firstly I would like to congratulate the rapporteur, Mr Őry, on his balanced report. Secondly, I would like to stress how important it is for the European Union's various social security schemes to be coordinated and improved, and adapted where necessary. It is quite clear that a number of what we consider to be essential amendments have been tabled to allow an informed debate as part of a process facilitating the approval of Mr Őry's report at first reading.
Social security questions in Europe clearly involve much more than the problems this report seeks to resolve and the associated regulatory practices. The issue here, however, is to take account of the changes that have taken place in social security legislation in states such as Ireland, Hungary, Poland, the Netherlands and Austria in order to ensure effective modernisation and adaptation.
Ladies and gentlemen, as we know, discussions are in progress in parallel on the introduction of the new regulatory system, particularly the negotiation of the respective implementing regulations. We welcome the rapporteur's position in this case too, and we understand and share the view that only a limited number of absolutely essential amendments should be supported, as we said in committee. These amendments seek to guarantee the necessary legal certainty so that the new regulation can best be brought into force. I have meanwhile learned that Mr Őry has withdrawn the amendment concerned for the reasons explained.
In conclusion, Mr President, Commissioner, ladies and gentlemen, what is most important is to help to ensure, in the field of social security too, proper implementation of the principle of worker mobility in the European Union, which was reaffirmed at the Lisbon summit and throughout 2006, the European Year of Mobility. Without such mobility of labour and without proper coordination of the social security system, European workers will have limited opportunities to move in labour markets. That is what we do not want, and we therefore support this report.
The Universal Declaration of Human Rights guarantees citizens' freedom of movement and residence. The Charter of Fundamental Rights of the European Union guarantees the freedom to choose an occupation and the right to engage in work. However, we know that in practice there are still many obstacles preventing citizens from making full use of these rights in the Community. Since 1971, the regulation we are discussing here has been considered the basis for guaranteeing social security for citizens moving from one Member State to another. The regulation, as was mentioned, has been applied for more than 30 years and its provisions are amended quite frequently with respect to national legislation. However, this regulation lays down the general principle that all national governments, social security institutions and even courts have to comply when applying national legislation. Thus it is ensured that people who make use of their right to move to other countries within the Community will not suffer when different national legislation is applied.
Social security systems differ greatly from country to country and although the regulation is frequently amended it does not aim to unify systems but to generalise them. Therefore, it is gratifying that in this way it is possible to protect the most vulnerable citizens of the Community, such as women, pensioners and the disabled as well as their family members. I believe that this document helps to unify not only the EU Member States but also the citizens. Therefore, ladies and gentlemen, I earnestly urge you to vote for it.
on behalf of the UEN Group. - (PL) Mr President, freedom of movement, work and residence throughout the European Union are some of the most important benefits gained by our citizens. For this reason their social insurance situation constitutes one of the most important issues, especially now, when there has been a movement of peoples such as has not been seen before in Europe, a migration much supported by all EU institutions.
I understand that, taking into consideration the implementation of the amended Regulation on social security schemes (at present the 1971 Regulation is still in force), we are trying only to change that which it is necessary to change and to adapt it to the changes that have been introduced in certain countries.
However I believe that we have not taken advantage of the opportunity that has presented itself and we have not amended the Regulation in accordance with the direction proposed in the new one. Even though four years have already passed since the draft of the new Regulation was approved, it has still not come into force, and the old one is now over 37 years old. It may be better to carry out thorough improvements to that which is already in existence than to wait for the new one, as time is passing and people are becoming impatient.
on behalf of the Verts/ALE Group. - Mr President, I too would like to thank the rapporteur for his work on this. I know that this often seems like a very technical piece of work, but these rapid annual updates are important because they offer transparency for citizens about their entitlements. It also means that certain individuals can be covered more quickly.
I would also like to stress - as others have done - that this is a coordination, not a harmonisation. Often that means that certain things which seem very reasonable are not necessarily acceptable within the coordination's very limited scope. I think we also need to be clear that this coordination is not intended to undermine national systems and open them up to market forces - as I think we are beginning to see, particularly in the health sphere at the moment.
As others have mentioned, the implementing regulation for the update is in progress, but we already know that certain issues are not going to be covered. I think we need to find a solution for these outside the scope of this coordination, and I would urge the Commission to look at this: for example, when tax revenue is increasingly being used to underpin social security systems and people working abroad find that they are paying tax to contribute to a social security system to which they no longer have access.
I would also urge - as Parliament did some time ago - that national practice come into line with the spirit of the regulation so that we do not find, as is happening in France at the moment, that certain individuals are now no longer able to access systems to which they have been paying because of changes in national regulations.
(CS) Commissioner, there is no doubt that it is necessary to approve the technical changes that are proposed in the annexes to this regulation. By doing so we will harmonise the regulation with the new terminology in some countries. However, I would again like to point out that European legislation has already for several years contradicted the rulings of the European Court of Justice on more precise specifications of rules regarding the claims of patients to reimbursement for the cost of healthcare provided abroad. The contradiction is most marked with regard to hospital care and extends to all judgments: I would stress that it relates to all of them not just those cases where the Council has already achieved consensus. It is true that patients have their rights upheld if they turn to the European Court of Justice, but this legal status is not acceptable.
I would like to remind you again of the wasted opportunity to amend by an appropriate method the claims of insured persons when preparing the new, simplified Regulation (EC) No 883/2004. An opportunity to amend the principles set out by the European Court of Justice in the Services Directive, which came up two years later, was also wasted. Now another year has begun and we are making only technical, not conceptual changes. The new implementing regulation may solve this issue, but it does not look that it will solve all matters, because the Council did not agree on all issues. In addition, the situation may be complicated because DG SANCO is now presenting a proposal for a new directive on patient mobility. That is why the Council can expect controversial negotiations. One topic that causes controversy is the dispute over subsidies. We can also expect further delays as regards the establishment in law of the citizens' right to have hospital care reimbursed. There are differences of opinion over the level of reimbursement and conditions of authorisation by an insurance company in one's country of origin.
In my view, this situation is very undesirable from the point of view of legal certainty, accessibility and citizens' understanding of the law. Some countries are solving the problem by not informing their citizens about the claims granted by the judgments of the European Court of Justice. I am convinced that it is necessary to solve this problem as quickly as possible by amend Regulation (EC) No 883/2004. We should not rely on the controversial new directive on mobility from DG SANCO to secure, without further delay, compliance with the judgments.
(NL) Mr President, I thank Mr Őry for his excellent work. In the short time I have to speak, I should like to underline one point. Not everything that is wrong with the coordination of social security systems can be blamed on the legislation. Many of the problems that occur are caused by the implementation of the rules, something for which the Member States themselves are responsible.
A number of those practical problems have come to light during the work on the Őry report. That is precisely the case when it comes to coordination; not only must the legislation be correct, its practical application must also be consistent with it. I therefore welcome the fact that from time to time the Council Presidents consult with Parliament, for instance on Annexes XI and VI to Regulation No 883, on which I myself am rapporteur.
It is certainly of the utmost importance that the work by the Council on this regulation and the annexes should be completed within this Parliament mandate. I wish future Council Presidents every success with that.
(PL) Mr President, I would like to support Mr Őry's report. It is very good that the EU is coordinating social security schemes, as, in the enlarged European Union, millions of persons work beyond the borders of their own countries. The most numerous of these are my own countrymen, Poles, of whom over 2 million now work in various Member States.
From one side the fact that workers can move about freely is encouraging, but, from another, we are saddened by the ever-increasing number of instances of foreign workers being treated badly. In some countries instances of criminal treatment of Polish workers have come to light, forcing them into slave labour. Polish workers are becoming victims of racially motivated attacks. This has happened in the United Kingdom, and, most recently, in Germany - the Polish media have described cases of brutal attacks on Poles in the German town of Löknitz in Mecklenburg.
These are serious events and we would expect all Member States to take more steps to protect foreign workers from exploitation and persecution
(HU) With the collapse of Europe's borders and changes in lifestyle, there are several million European citizens who were born in one country, have worked in one or more other countries and would like to spend their retirement in yet another country. They pay their social security contributions in another place than where they will reap the benefits later.
Equality of competition conditions also requires that social security services are harmonised. In the long term, it is therefore inevitable that a standardised European social security system will be created, including a pension system, health insurance and welfare benefits.
A working group of the Hungarian Socialist Party has recommended that this vision be incorporated into the long-term programme of the Party of European Socialists. Harmonisation will naturally take time and legal disputes, but I am sure that, in the Europe of the future, the future belongs to standardised social security.
(BG) Mr. President, distinguished colleagues. For a united Europe, harmonisation of social legislation and coordination among the EU Member States in respect of social security schemes is key, since freedom of movement is one of our core values.
Anyone wishing to work in an EU country needs to be well aware of their rights and responsibilities; similarly, Member States need to protect the social rights of their citizens and ensure most favourable working and living conditions. The social security status of citizens working in EU countries has a direct impact on Community welfare and on its economic performance.
In Bulgaria, as one of the new Member States, the issue of social security is particularly topical. I believe that harmonisation of social security at the European level will ensure clearer and more simplified rules for European citizens. I support Mr. Őry's report and urge you to support it by your vote.
Member of the Commission. - (EL) Mr President, the point about this document is that it will be approved quickly, with a view to strengthening legal certainty for citizens.
We know that the regulations on modernisation and simplification are under approval, and therefore the present proposal would lose much of its point if we were to delay it.
On the need to incorporate the recent decisions of the Court of the European Communities into our legislation, I would like to say that this is a technical matter and must be discussed within the framework of discussion of the Regulation to be enforced.
The Commission has to a large extent already taken account of the Court's recent case-law in its proposal for trans-border healthcare, which is to be discussed soon in the Collegium of Commissioners.
A favourable vote by the European Parliament on this document will enable the Commission to concentrate its efforts in future on updating and simplifying the texts. We still have a lot of work ahead of us before the new texts begin to be enforced. This effort will in the long term facilitate exercise of the rights of citizens moving within the European Union, and so this fundamental aim of European unification will take on a more concrete form.
Allow me once more to express my thanks to the rapporteur for the excellent work he has done.
rapporteur. - (HU) Thank you for the floor, Mr President. To close, it is perhaps worth summarising a question hiding in the background to this debate - several people have mentioned it, including Mrs Lambert and Mrs Bozkurt.
As a matter of fact, while I was preparing this report, we never discussed any questions of content, because we always agreed on it. What we did discuss was where it is the competency of European legislators and where it is the competency of national legislators. I would like to assure you that in this case we managed to strike this very fragile balance.
We therefore spoke to the Commission and the Council about all the proposed amendments. Sometimes a debate emerged eventually, and sometimes frequently, but we found the solution. Let this be a lucky or a good example that we can even work together from time to time if we need to. The fact that we do need to is evidence for us, but I also feel we should not doubt that the citizens of Europe also need us to.
For my part, I have not tried in the report to recommend far-reaching changes to the text, simply because we are waiting for reports by Mrs Bozkurt and Mrs Lambert on Regulation 2003. I therefore feel that the legislation remains in force for now - we have perhaps improved on it a little - but we will continue the debate when we produce the implementing regulation, and I feel that this is right and proper.
I would like to thank the Council, the Commission and my fellow Members again for their cooperation.
The debate is closed.
The vote will take place today at 11.30 a.m.
Written statements (Rule 142)
in writing. - (RO) The Regulation that we are amending (No 1408/71) plays a very important part in achieving one of the four fundamental freedoms of the European Union, that is, freedom of movement. Free movement of labour in the European Union must not be restricted either directly, by restricting the professional categories open to the nationals of other Member States, or indirectly, by undermining the social benefits to which non-national employees are entitled.
For this reason, the regulation proposed by the Commission with additional amendments made by Parliament will clearly specify when citizens may enjoy the special benefits granted by their State, under what circumstances these benefits may be exported, and whether other social schemes apply, so as to ensure fair treatment for non-nationals. Moreover, if we are to extend the categories of employment contracts used in Europe, we need a common understanding of what sole trading or self-employment entails.
Not least, I believe that this report helps to safeguard the social rights of citizens working in another Member State. Removing obstacles to the recognition of social rights will lead to more mobility within the Union and increased employment.